Citation Nr: 0514238	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-19 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for fibromyalgia, including 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service during the period 
September 1990 to September 1999.  He had 2 months and 18 
days of foreign service.  It is reported that he was in 
Kuwait from September 21, to December 9, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland, Regional Office (RO) that denied service connection 
for fibromyalgia, memory loss, and sleep disorder.  Appellant 
initially appealed all issues, but withdrew his appeals for 
memory loss and sleep disorder.  The issue of fibromyalgia 
was thus the only one to come before the Board for appellate 
review.  

Appellant and his wife testified before RO's Decision Review 
Officer in June 2003.  A transcript of that testimony has 
been associated with the file.

The file contains a recent VA medical opinion to the effect 
that appellant's claimed symptoms are not fibromyalgia, but 
rather tenosynovitis, and that the tenosynovitis is secondary 
to appellant's service-connected psoriatic arthritis.  The 
issue of entitlement to secondary service connection for 
tenosynovitis has not been adjudicated by the Agency of 
Original Jurisdiction and is accordingly referred to RO for 
initial adjudication. 


FINDINGS OF FACT

1.  Competent medical opinion states that appellant's claimed 
symptoms do not constitute fibromyalgia.   

2.  There is no medical evidence of a direct nexus between 
appellant's claimed disability and his military service, or 
his service connected psoriatic arthritis. 

3.  Appellant served in Kuwait during the period September to 
December 1997.  Medical evidence does not show that appellant 
has an undiagnosed illness consequent to his service in 
Southwest Asia during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder manifested by fibromyalgia 
was not incurred in or aggravated by military service, nor 
due to an unidentified illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2004).

2.  Appellant does not have fibromyalgia that is proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for fibromyalgia was received in June 
2001; the claim was denied by rating decision in November 
2001.  RO sent appellant a VCAA duty-to-assist letter in 
August 2001, prior to the rating decision, and another VCAA 
duty-to-assist letter in March 2002 during the pendancy of 
this appeal.  Neither of these two duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in June 2002, and Supplemental 
Statements of the Case (SSOC) in August 2004 and January 2005 
all listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from three different VA Medical Centers (Hawaii, 
Tennessee, and Maryland), those being the only medical 
providers that appellant identified as having potentially 
relevant evidence for development.  Appellant was afforded 
several VA medical examinations to determine the etiology and 
severity of his claimed disability.  Appellant and his wife 
were afforded a hearing before the RO's Decision Review 
Officer during which they presented oral evidence in support 
of the claim.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant has advanced two alternative theories for service 
connection for fibromyalgia.  First, he contends that 
fibromyalgia may be a medically unexplained chronic 
multisymptom illness consequent to service in Southwest Asia 
during the Persian Gulf War.  Alternatively, he contends that 
fibromyalgia may be secondary to his service-connected 
psoriatic arthritis.
 
Appellant's service medical records are on file.  He was 
treated for complaints of bilateral knee pain (suspected 
patellofemoral pain syndrome) in August 1998, although 
contemporaneous X-rays of the knees were normal.  His 
discharge physical examination is not included in the service 
medical records.

Appellant had a VA general medical examination in December 
1999.  He complained of persistent skin rash on both arms and 
on the fingers, beginning soon after his return from Kuwait 
in December 1997, and also of bilateral knee pain beginning 
in 1992 or 1993.  The examiner noted the presence of multiple 
rashes on both hands, mostly on the palms, and diagnosed 
dermatitis of the hands.  The examiner deferred comment on 
the knee condition to an orthopedic evaluator.

Appellant had a VA orthopedic examination (joints protocol) 
in December 1999.  He complained of bilateral knee pain, left 
worse than right, consequent to military physical training 
and beginning almost immediately after he entered service.  
On examination, appellant's knees appeared to be normal, 
although there was grinding on range of motion and tenderness 
around the margins of the patellae.  The examiner's 
impression was bilateral patellar chondromalacia.  
Contemporaneous X-ray of the knees demonstrated no 
abnormality.

VA X-rays of the left and right knees in March 2000 were 
essentially normal (no evidence of fracture, arthropathy, or 
joint effusion).  Civilian X-rays and MRI of the left and 
right knees in March 2000 were also normal.

In July 2000, appellant's "significant other" notified the 
VA clinic that appellant was experiencing extensive 
arthritis-like pain possibly related to the Persian Gulf War.  

Appellant submitted a letter to VA in August 2000 describing 
his symptoms of pain in multiple joints.  Appellant wrote 
that he had first noticed pain in his hands in the winter of 
1997, and he initially attributed the pain to fatigue.  
Shortly thereafter, he developed pain in the wrist, 
shoulders, and elbows.  The pain only occurred in the 
mornings and was inconsistent in its severity.  Appellant did 
not initially request evaluation for this condition because 
he thought it was related to his activity level, but the 
condition progressively worsened to the point where simple 
activities (opening jars, lifting his children, typing, using 
pens or pencils for any period of time, tying shoes, digging, 
carrying more than 15 pounds, etc.) became difficult.

The file contains a report to VA by Dr. M.J.I., a contracted 
civilian rheumatologist who examined appellant in August 
2000.  Appellant complained of bilateral knee pain, beginning 
in the military; he was told at the time that the knee pain 
was due to exercise and he was treated with anti-
inflammatories.  Over the following ten years, appellant 
notice involvement of other joints, including the proximal 
interphalangeals (PIP) and metacarpophalangeals (MCP) of 
hands, wrists, elbows, and shoulders.  Appellant stated that 
he experienced swollen hands approximately two days per week 
and morning stiffness lasting approximately one hour.  
Appellant reported skin lesions over both knees that had been 
diagnosed as psoriasis.  On examination of the joints, Dr. 
M.J.I. noted synovitis involving the PIPs, MCPs, wrists, and 
knees, as well as decreased grip strength bilaterally and 
crepitus over both knees, with small effusions.  There were 
no deformities noted.  Dr. M.J.I.'s assessment was psoriatic 
arthritis, which he attributed in his cover letter to 
appellant's military service.

The file contains a report to VA by Dr. F.F.M., a contracted 
civilian dermatologist who examined appellant in October 
2000.  Appellant reported skin problems on his hands and 
knees beginning in 1997.  On physical examination, Dr. F.F.M. 
noted the presence of eczema on the hands, especially the 
right hand, as well as eczemoid dermatitis on the right knee 
and eczema and dermatitis of both popliteae.  In his 
discussion, Dr. F.F.M. noted that the clinical presentation 
of skin lesions was not characteristic of psoriasis, but 
rather for dermatitis; the presence of arthritis involving 
multiple joints and having started at approximately the same 
time (1997) as the skin lesions did not automatically 
classify those lesions as psoriatic arthropathy.  The final 
decision in the spectrum of arthritides or arthronoses would 
rest with the rheumatologist or the orthopedist.

The file contains a November 2000 examination by Dr. K.C.A., 
a civilian rheumatologist contracted by VA.  Appellant 
complained of diffuse joint pains, beginning with knee pains 
eight years previously but currently including increasing 
discomfort to the hands, elbows, shoulders, and lower back.  
Appellant also complained of significant fatigue.  Dr. K.C.A. 
conducted a physical examination and noted the results, 
including tenderness along the wrists, ankles, and MCP and 
PIP joints, without synovitis or fibromyalgia.  Dr. K.C.A.'s 
impression was diffuse joint discomfort possibly due to a 
systemic inflammatory process, although without objective 
evidence of an inflammation.      

A subsequent X-ray interpretation by Dr. K.C.A. in November 
2000 noted that studies of the bilateral hands and wrists, 
bilateral knees, lumbosacral spine, pelvis, and hips were 
essentially unremarkable, except for narrowing and sclerosis 
of the sacroiliac joints (moderate on the left, mild on the 
right).  A clinical note by Dr. K.C.A. later in November 2000 
recorded an impression of diffuse body discomfort possibly 
due to a combination of psoriatic arthritis with sacroiliitis 
unilaterally and fibromyalgia.   

The file contains a January 2001 treatment note by Dr. K.C.A. 
stating that appellant's moderately diffuse body pains had 
improved to some degree.  There were some fibromyalgic tender 
points.  Dr. K.C.A.'s impression was pains consistent with a 
combination of psoriatic arthropathy with sacroiliitis and 
fibromyalgia moderately improved.

Appellant submitted a claim for service connection for 
fibromyalgia in June 2001.  At that time, he already had 
service connection for psoriatic arthritis of multiple joints 
and for dermatitis of the hands.  

VA outpatient notes from July 2001 show that appellant 
complained of general joint pain beginning in 1998, not 
related to any accident or traumatic injury.  Appellant 
particularly complained of increasing pain in the bilateral 
wrists and feet, making it difficult for him to function 
during the day or to sleep at night.  The provider noted a 
past history of psoriatic arthritis, fibromyalgia, and 
eczema.  The provider's impression was psoriatic arthritis.  

A VA pain clinic note dated September 2001 shows that 
appellant complained of a great deal of pain in his joints 
and tender areas of his body, as well as headaches.  
Appellant related that his bilateral knee pain began in 1992.  
The provider's impression was fibromyalgia or myofascial pain 
syndrome, and psoriatic arthritis.  

Appellant had a series of VA X-rays September 2001.  Studies 
of the hands found ulna positive variant, left greater than 
right, but no evidence of bony abnormality.  X-rays of the 
knees, pelvis, and lumbar spine were normal.  
   
Appellant had a VA medical examination (joints protocol) in 
September 2001.  Appellant reported that began having joint 
problems, mainly in the left knee and hands, in 1998.  
Appellant stated that his hands would swell to the point 
where he could not make a fist.  Appellant stated that he was 
very stiff when awakening in the morning.  Appellant reported 
that he had problems with his left knee locking, popping, and 
swelling, and that he had recently developed low back 
problems.  Appellant was currently taking a number of 
medications for psoriasis and arthritis, and had recently 
started on a transcutaneous electrical nerve stimulation 
(TENS) unit for the left knee and back.

On examination, the hands had some mild synovitis in the MCP 
joints bilaterally; there was otherwise no erythema, warmth, 
or significant swelling, and appellant was able to make a 
fist.  The left knee had crepitus but normal range of motion.  
The right knee had normal range of motion and no crepitus.  
Examination of the back showed no point tenderness along the 
spine or paraspinous muscles.  Range of motion of the lumbar 
spine was normal for flexion and extension, but mildly 
limited for lateral rotation (measurement was 15 degrees 
rotation; normal rotation is 30 degrees).  Films of the 
lumbar spine, left knee, and hands were noted as normal.  The 
examiner's impression was psoriasis with psoriatic arthritis, 
on treatment, with moderate impairment.

Appellant had a VA psychological pain assessment in October 
2001.  Appellant reported diffuse, chronic pain in the joints 
consequent to arthritis; appellant stated that he was 
informed that he might have fibromyalgia.  The pain began in 
1998 and became significantly worse in 1999-2000.  The 
psychologist concluded that primary or secondary gain issues 
were not present.

RO issued a rating decision in November 2001 that denied 
service connection for fibromyalgia.  Appellant submitted a 
Notice of Disagreement (NOD) in November 2001.  The NOD 
asserts that appellant had the onset of fibromyalgia in 
service (knee and joint pain and fatigue) even though he was 
not diagnosed with fibromyalgia at the time.  Included in the 
NOD as an attachment was a letter from Mr. S.R., who 
identified himself as appellant's team leader at work.  The 
letter states that appellant's job entailed considerable 
physical activity, and that S.R. observed appellant on 
several occasions having pain and loss of full motion in the 
arms and legs.  S.R. sometimes assigned appellant to 
administrative duties due to his physical problems. 

Treatment notes from the VA Medical Center show that 
appellant complained of pain in both wrists and both knees in 
July 2002.  Appellant reported that he had been diagnosed 
with rheumatoid arthritis for approximately two years, as 
well as fibromyalgia and psoriasis.  The attending physician 
noted limitation of motion of wrists and knees due to pain 
but did not record a diagnosis.  Appellant complained of 
wrist pain and back pain in August 2002; the providers' 
impression was psoriatic arthritis.  Appellant's wife 
informed the clinic in August 2002 that appellant had 
previously been diagnosed with fibromyalgia, not by VA but 
rather by a contact physician. 

Treatment notes from the VA arthritis clinic in September 
2002 show that appellant complained of pain in the hands, 
both knees, lower back, and right hip particularly, but 
stated that almost all joints hurt at the baseline.  He 
reported muscle aches in the arms, thighs, and low back, and 
reported headaches.  On examination of the hands, shoulders, 
elbows, wrists, knees, ankles, and feet, there was no joint 
swelling or indication of synovitis.  The provider's 
impression was psoriatic arthritis and chronic pain 
syndrome/fibromyalgia; appellant had no evidence of active 
arthritis or skin disease at that point but seemed to have 
moderate pain likely due to fibromyalgia and resulting 
debilitation.  In an addendum, the provider noted that 
appellant's symptoms were out of proportion to any 
inflammatory activity; diagnosis of fibromyalgia "is 
possible" although other causes, such as hypothyroidism, 
would have to be ruled out.  The provider stated that the 
failure of the examination to detect synovitis or deformity 
could be due to the effects of treatment, or due to appellant 
not having psoriatic arthritis at all.

Appellant submitted a formal appeal in lieu of VA Form 9 in 
October 2002.  In regard to fibromyalgia, appellant stated 
that he had served in Southwest Asia from September 1997 to 
December 1997 and fibromyalgia had been included as a multi-
symptom complex entitled to service connection under 
38 C.F.R. § 3.317 (compensation for certain disabilities due 
to undiagnosed illnesses).
     
A VA arthritis clinic note dated April 2003 shows that 
appellant complained of migraine headache with associated 
disequilibrium and pain/throbbing of all joints.  On 
examination, there was no active synovitis.  There was good 
range of motion of shoulders, elbows, wrists, hips, knees, 
ankles, and the small joints of the hands, although appellant 
grimaced with all range of motion maneuvers.  There was 
crepitus in both knees.  The provider's impression was 
psoriatic arthritis and fibromyalgia syndrome (FMS), both 
stable at present.  In regard to FMS, there were no clinical 
tender points, and many of appellant's complaints appeared to 
be secondary to sleep disturbance and polypharmia.     

Appellant had VA X-rays of the lumbosacral spine, both hands, 
sacroiliac spine joints, in June 2003 that showed nothing 
remarkable.  X-ray of the cervical spine showed degenerative 
changes that were mild relative to appellant's age. 

Appellant testified in a hearing before the RO's Decision 
Review Officer in July 2003.  The first 23 pages of the 
transcript deal with evaluation for psoriatic arthritis, 
which is not an issue currently before the Board.  In regard 
to fibromyalgia, appellant testified that he served in Kuwait 
in September through December 1997 (Transcript, pg. 23-24).  
Appellant understands that fibromyalgia is a neurological 
disorder of the nerve endings over muscle; a mere touch can 
cause shooting pains through the body, and this describes 
appellant's symptoms (Transcript, pg. 24).  Appellant began 
to feel knee and joint pain in 1998, while he was on active 
duty, but appellant and service medical personnel believed at 
the time that he was simply experiencing fatigue associated 
with physical training (Transcript, pg. 25-26).  Appellant 
was first diagnosed with fibromyalgia in November 2000 by Dr. 
K.C.A., a rheumatologist contracted by VA (Transcript, pg. 
26-27).  Appellant has not been told by a medical 
professional that the symptoms he experienced in service were 
manifestations of fibromyalgia (Transcript, pg. 29-30).

Appellant's wife testified that fibromyalgia can be triggered 
by a physical trauma, and that the only such trauma that 
appellant has experienced was in Kuwait (Transcript, pg. 32).    

Appellant had a VA orthopedic examination in August 2003.  
The examiner reviewed the C-file.  The examiner noted that he 
had been asked to distinguish between appellant's orthopedic 
symptoms and his fibromyalgia symptoms, but stated that this 
would be impossible to do.  On examination, appellant was 
heavily medicated and unable to articulate whether his pain 
was muscular or skeletal in origin.  Appellant was unable to 
cooperate in range-of-motion testing of any joints, including 
the thumbs, consequent to complaint of pain.  The examiner 
noted that the most recent series of X-rays had shown no 
indication of arthritis, psoriatic or otherwise, other than 
mild degeneration in the cervical spine.  The examiner stated 
that appellant had no apparently bony disability, and that 
further development would be conducted by a rheumatologist.
  
Appellant had a VA fibromyalgia examination in September 
2003, RO having asked for a rheumatology opinion as to 
whether all of appellant's symptoms were due to psoriatic 
arthritis, or if he also had fibromyalgia.  A VA 
rheumatologist examined appellant to determine if his extra-
articular complaints could be associated with the established 
diagnosis of psoriatic arthritis.  In general, appellant's 
extra-articular complaints were in the vicinity of his most 
active joint pains, i.e. the shoulders, elbows, MCP/PIP and 
MTPs.  On examination, 8 out of 18 of the tender points were 
positive.  There was decreased range of motion of the 
cervical spine.  There was active synovitis of the left elbow 
and left wrist, tenderness over the trochanteric bursae, and 
positive functional and palpatory signs of supraspinatus.  
The examiner's impression was psoriatic arthritis with 
secondary tenosynovitis.  The examiner noted that appellant 
did not meet the criteria for fibromyalgia (at least 13 of 18 
tender points positive) in the context of potent anti-
inflammatory therapy.  However, appellant clearly had active 
synovitis and tenosynovitis, which can mimic fibromyalgia.  
The examiner noted that some practitioners use the term 
"secondary fibromyalgia" to describe the extra-articular 
manifestations of connective tissue disease, under which 
circumstance appellant would be considered to have 
"secondary fibromyalgia" associated with psoritatic 
arthritis.  The examiner's formal assessment was that the 
extra-articular symptoms currently labeled as fibromyalgia 
are most likely related to appellant's underlying psoriatic 
arthritis.

Appellant's service representative submitted a Statement in 
Support of Claim in February 2005 asserting that the evidence 
showed that service connection should be granted for 
fibromyalgia either as a secondary condition to service-
connected psoriatic arthritis or alternatively as a disease 
resulting from the Persian Gulf War under 38 U.S.C.A. § 117 
and 38 C.F.R. § 3.317.  The same document asserts that RO 
erred in adjudicating the latter issue under an outdated 
regulation, since the Supplementary Statement of the Case 
(SSOC) dated January 2005 quoted a version of 38 C.F.R. 
§ 3.317 prior to changes that came into effect on June 10, 
2003 
    
III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Direct Service Connection

Direct service connection requires the following elements: 
medical evidence of a current disability; medical evidence, 
or in some circumstances lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first Hickson requirement is medical evidence of a 
current disability.  In this case, the evidence is mixed.  
Medical records prior to September 2003 provide several 
instances in which medical providers noted an "impression" 
of fibromyalgia, or noted symptoms consistent with 
fibromyalgia, but there was no clear diagnosis of 
fibromyalgia of record.  In September 2003, a VA 
rheumatologist specifically stated that in his medical 
opinion appellant did not have fibromyalgia.  The Board 
accepts the VA rheumatologist's opinion as the most competent 
medical opinion of record, since the examiner provided a 
thorough discussion of the rationale for his opinion.  The 
Board accordingly finds that the first Hickson requirement 
(medical evidence of a claimed disability) is not met in this 
case

The second Hickson requirement is medical or lay evidence in-
service incurrence or aggravation of an illness or injury.  
In this case, there is evidence of knee pain, but there is no 
indication other than appellant's subjective opinion that the 
knee pain was a manifestation of fibromyalgia.  The Board 
accordingly finds that the second Hickson requirement is not 
met in this case.

The third Hickson requirement is medical evidence of a nexus 
between the claimed disability and military service.  In this 
case there is no such medical evidence, and the Board finds 
that the third Hickson requirement is not met.

Based on the analysis above, the Board finds that appellant 
is not entitled to direct service connection for 
fibromyalgia.

Compensation for Certain Disabilities Due to Undiagnosed 
Illnesses

Service connection may be paid to a claimant who is a Persian 
Gulf veteran who exhibits objective manifestations of a 
qualifying chronic disability, provided that such disability 
(i) became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006, and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2004). 

"Qualifying chronic disability" means a chronic disability 
resulting from any of the following, or any combination of 
the following: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome, (2) fibromyalgia, or (3) irritable bowel 
syndrome.  38 C.F.R. § 3.317(a)(2)(i) (2004).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities; chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered "medically unexplained."  38 C.F.R. 
§ 3.317(a)(2)(ii) (2004). 

The term "objective indications of chronic disability" 
refers to signs in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2004).

Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period, are 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs and symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2004).
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs and 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the upper or lower respiratory system, (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (2004).

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in the Southwest Asia theater of 
operations in the Persian Gulf War, or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2004).

In this case, appellant does not have a "medically 
unexplained chronic multisymptom illness" as defined under 
38 C.F.R. § 3.317(a)(2)(ii) (2004).  The VA rheumatologist 
competently opined in September 2003 that appellant's claimed 
disability, which had previously been listed by other medical 
examiners as consistent with fibromyalgia, is in fact 
tenosynovitis secondary to psoriatic arthritis.  As noted 
above, under 38 C.F.R. § 3.317(a)(2)(ii) chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology are not considered "medically unexplained."  
Service connection cannot be granted for a "medically 
unexplained illness" when the illness has been medically 
explained.  

Appellant's service representative asserts that the RO erred 
in not applying the most current version of 38 C.F.R. § 3.317 
and that the claim should be remanded.  Review of the SSOC 
dated January 2005 shows that RO did apply an old version of 
38 C.F.R. § 3.317 in which "fibromyalgia" had not yet been 
named as a specific "medically unexplained chronic 
multisymptom illness."  However, the Board finds that RO's 
error in applying an outdated regulation was not prejudicial 
to appellant.  As discussed above, even under the new 
regulation, appellant does not have a "medically unexplained 
chronic multisymptom illness," whether that illness be 
called fibromyalgia or by any other name.  Since the basis 
for denial of service connection is the same under either 
version of the regulation, there is no purpose to be served 
in remanding the claim back to RO for readjudication under 
the current regulation.  Remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Based on the above analysis, the Board finds that appellant 
is not entitled to service connection for fibromyalgia, as 
manifestation of an "undiagnosed illness" acquired during 
the Persian Gulf War.

Secondary Service Connection

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, there is no clear 
diagnosis of fibromyalgia, and in fact there is a competent 
opinion by the VA rheumatologist in September 2003 that 
appellant does not have fibromyalgia.  The Board accordingly 
finds that the first step of the Wallin analysis (evidence of 
a current disability) has not been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, the record shows that appellant has service 
connection for psoriatic arthritis.  The Board accordingly 
finds that the second step of the Wallin analysis has been 
satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  Since the evidence shows that 
appellant does not have the claimed disability (fibromyalgia) 
there can be no evidence of nexus, and the Board finds that 
the third Wallin requirement is not satisfied.

Based on the above analysis, the Board finds that appellant 
does not have fibromyalgia secondary to his service-connected 
psoriatic arthritis.

Benefit of the Doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence predominates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for fibromyalgia is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


